IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          _____________________

                               No. 98-11048
                             Summary Calendar
                          _____________________

CHERYL A. MOORE,

                                                        Plaintiff-Appellant,

                                    versus

FEDERAL DEPOSIT INSURANCE
CORPORATION c/o Andrew Hove, COB,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:97-CV-3126-H
_________________________________________________________________

                                August 26, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Proceeding     pro   se,    Cheryl   A.    Moore   filed   an   employment

discrimination complaint against the Federal Deposit Insurance

Corporation (FDIC). The district court dismissed Moore’s complaint

pursuant to Fed. R. Civ. P. 12(b)(6).           Subsequently, Moore filed a

motion to file a supplemental pleading in the case, which the

district court denied.      Moore filed a timely notice of appeal from

that order.

     On   appeal,   Moore   reargues      the    underlying     merits   of   her

complaint and challenges the district court’s dismissal of the

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
complaint based on a lack of exhaustion.     However, because Moore

did not file a timely notice of appeal of the district court’s

judgment, this court does not have jurisdiction to review the

propriety of the court’s dismissal.   See United States v. Carr, 979
F.2d 51, 55 (5th Cir. 1992).   Although Moore filed a motion seeking

both permission to appeal and reconsideration by the district court

within 60 days of the court’s dismissal, the district court did not

construe such motion as a timely notice of appeal, presumably

because the motion did not clearly evince an intent to appeal.   See

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).   Moore does not

argue on appeal that this was error.    Further, because the motion

was not filed within 10 days of the court’s order, it cannot be

construed as a Fed. R. Civ. P. 59 motion, which would have

suspended the time for filing an appeal.   See Huff v. International

Longshoremen’s Ass’n, Local No. 24, 799 F.2d 1087, 1089-90 (5th

Cir. 1986).

     This court does, however, have jurisdiction to review the

district court’s denial of Moore’s motion to file a supplemental

pleading.     Moore argues that by moving to file a supplemental

pleading, she was attempting to put before the court information

that she was not aware of at the time of her initial filing.   Moore

has not shown that the district court abused its discretion by

denying her motion to file a supplemental pleading.   See Latham v.

Wells Fargo Bank, N.A., 987 F.2d 1199, 1203 (5th Cir. 1993);




                                  2
Southern Constructors Group v. Dynalectric Co., 2 F.3d 606, 611 &

n.18 (5th Cir. 1993).

     The judgment of the district court is

                                                A F F I R M E D.1




     1
      All outstanding motions are DENIED.




                                3